Case: 18-14167   Date Filed: 04/30/2020   Page: 1 of 17



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14167
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:16-cv-20408-JLK



WILLIE OWENS,

                                                           Plaintiff-Appellant,


                                  versus


SECRETARY OF FLORIDA DEPARTMENT OF CORRECTIONS,
et. al.,


                                                                     Defendants,

SERGEANT JOHNSON,
South Florida Reception Center,
DOCTOR ABIA, Wexford Health Services,
DOCTOR HOFFLER,
Larkin Community Hospital,

                                                        Defendants-Appellees.
                  Case: 18-14167      Date Filed: 04/30/2020   Page: 2 of 17



                                ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                           (April 30, 2020)

Before MARTIN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

         Willie Owens, proceeding pro se, appeals the district court’s grant of

summary judgment against his claims arising from his time in the custody of the

Florida Department of Corrections. 1 On appeal, he raises three main arguments.

First, he argues that correctional officer Sergeant Lasean Johnson is liable under

§1983 for failing to protect him from other inmates because she ordered him go to

the recreation yard while carrying valuable items. He also argues that two

physicians are liable under §1983 because they were deliberately indifferent to his

medical needs by ignoring his pain, denying him x-rays, and performing

inadequate surgery on his broken arm. After careful review, we affirm.

                                                  I.

         We draw the relevant facts from Owens’s sworn complaint, his deposition,

and the evidence submitted. Where disputed facts exist, we draw reasonable

inferences in Owens’s favor to the “extent supportable by the record.” Penley v.


1
    Mr. Owens is no longer incarcerated.
                                                  2
                Case: 18-14167       Date Filed: 04/30/2020      Page: 3 of 17



Eslinger, 605 F.3d 843, 853 (11th Cir. 2010) (citing Scott v. Harris, 550 U.S. 372,

381 n. 8 (2007)) (emphasis in original).

       On July 17, 2015, Willie Owens was in the custody of the Florida

Department of Corrections and housed at the South Florida Reception Center.

That afternoon, he went to the inmate canteen and bought $98 worth of toiletry

items and snack food. Following his purchase, he asked Sergeant Lasean Johnson,

a prison employee, if he could take the items to his cell. She told him “no, go to

the yard.”2 Owens alleges that Sergeant Johnson gave this order even though it

was against administrative regulations for inmates to take “excessive” canteen

items into the yard and even though she was aware that robbery was common in

the prison yard and that it had occurred at least once on her watch. After some

time in the prison recreation yard, Owens returned to his cell and was followed by

several inmates. When he reached his cell, two of the inmates entered, demanded

his canteen items, and beat him with a padlock when he refused. Owens’s arm was

broken during the attack.

       After the assault, Owens went to the prison infirmary. In his Amended

Complaint, he alleges that Dr. Inemesit Abia, the Medical Director at the South

Florida Reception Center and employee of Wexford Health Sources, refused to



2
  Johnson denies ever interacting with Owens on July 17, 2015. We resolve this dispute of fact
in Owens’s favor for the purpose of this appeal.

                                               3
                Case: 18-14167        Date Filed: 04/30/2020       Page: 4 of 17



treat him and sent him back to his cell. The medical records, however, show

that—as Owens admitted in his deposition—he was treated in the infirmary,

transported to the local hospital, and admitted to the hospital for additional

treatment on the same day that his injury occurred. While at the Larkin

Community Hospital, Owens received an x-ray of his arm; the x-ray showed a

spiral fracture. He was discharged from the hospital the following day with a

“coaptation splint,” a prescription for pain medication, and instructions to follow

up for a reevaluation of the fracture in one week. 3

       After his discharge from the hospital, Owens returned to the prison and was

housed in the infirmary under 23-hour observation. Owens stated in his deposition

that he was in the infirmary for nearly a week but that during that time, “they

didn’t do anything.” Prison medical records, however, reflect ongoing evaluations

and medication, as well as an orthopedic consultation scheduled for July 29, 2015.

       Owens was released from the infirmary and returned to the general

population on July 24, 2015. According to Owens’s complaint, although he was

still in pain and his arm was deformed, on that day Dr. Abia refused to treat his

broken arm or allow him to receive an x-ray even when ordered to do so by the


3
  According to the prison medical records, the hospital medical records, and Dr. Abia’s affidavit,
Owens was offered the choice between surgical intervention or conservative treatment at the
hospital and he declined surgery. Owens claims he was never given such a choice. We accept
the plaintiff’s version of events—and assume he was given no option—for the purpose of this
appeal.

                                                4
                Case: 18-14167         Date Filed: 04/30/2020       Page: 5 of 17



Warden. He elaborated in sworn briefing before the trial court that Dr. Abia

prevented another physician from x-raying his arm.4

       On July 30, 2015, Owens received a second x-ray of his arm.5 This imaging

demonstrated a need for surgery, and Owens was transported back to the Larkin

Community Hospital where he underwent what he described as “emergency

surgery” by Dr. Hoffler. Owens alleges that, during the surgery, Dr. Hoffler

“incorrectly placed the rods and pins” causing him to suffer excruciating pain after

the surgery. He also alleges that Dr. Hoffler failed to do any follow-up treatment

for six months after the surgery and that his injuries had to be corrected “by other

medical institutions and doctors.” He alleges ongoing loss of functionality in his

arm and excruciating pain.

       In his Amended Complaint, Owens brought 42 U.S.C. § 1983 claims against

Julie Jones, Secretary of the Florida Department of Corrections; Sergeant Lasean

Johnson; Dr. Inemesita Abia; Dr. Charles Hoffler; Wexford Health Sources, Inc.;

and Larkin Community Hospital. His claims were under the Eighth Amendment,

4
  Dr. Abia states that, as the Medical Director at the prison, she has limited involvement with
direct patient care and principally defers to the discretion of the clinicians she supervises. She
also states in her affidavit that she does not have the authority to refuse another clinician’s x-ray
study and that an on-site x-ray machine is available during business hours for use by any medical
provider who believes that an x-ray is “clinically indicated.” For the purpose of this appeal,
however, we accept Owens’s assertion that Dr. Abia refused to allow another physician to x-ray
his arm on July 24, 2015.
5
 Although there are references in the briefing to the second x-ray being performed on July 29,
2015, the medical records reflect that it was performed on July 30, 2015. In any event, a one-day
difference does not alter our analysis.

                                                  5
              Case: 18-14167      Date Filed: 04/30/2020   Page: 6 of 17



and he sued every defendant in both an official and an individual capacity.

Specifically, he alleged that Sergeant Johnson failed to protect him, that Drs. Abia

and Hoffler were deliberately indifferent to his medical needs, and that Secretary

Jones, Wexford Health, and Larkin Community Hospital had policies and customs

that led to his constitutional deprivations.

      A magistrate judge conducted an initial screening of the Amended

Complaint pursuant to 28 U.S.C. § 1915 and issued a report with three broad

recommendations. First, he recommended dismissing all official capacity claims

as barred by the Eleventh Amendment. Second, he recommended dismissing the

claims against the Secretary of the Florida Department of Corrections, Larkin

Community Hospital, and Wexford because Owens made only conclusory

statements that those entities had customs or policies that led to a violation of his

constitutional rights. Finally, he recommended allowing deliberate indifference to

medical need claims against Drs. Abia and Hoffler, as well as a failure to protect

claim against Sergeant Johnson, to go forward. The district court adopted the

report and recommendation.

      Following discovery, the three remaining defendants moved for summary

judgment. In a second report, the magistrate judge recommended granting the

motions. He recommended granting the motion in favor of the physicians because

Owens made no showing that the physicians disregarded his serious medical needs


                                           6
                Case: 18-14167       Date Filed: 04/30/2020       Page: 7 of 17



or provided treatment that was so inadequate that it was the equivalent to no

treatment at all. The magistrate judge also recommended granting summary

judgment in favor of Sergeant Johnson because Owens failed to show that she had

subjective knowledge of a substantial risk of harm. The district court adopted the

report and recommendations, granted summary judgment to the defendants, and

entered a final judgment against Owens.

       On appeal from the final judgment, Owens raises three main issues. First,

he argues that the district court erred by granting summary judgment to Sergeant

Johnson on his Eighth Amendment claim because she did not respond reasonably

to protect him from violence at the hands of other inmates. Second, he argues that

the district court erred by concluding that Dr. Abia was not deliberately indifferent

to his medical needs in violation of his Eighth Amendment. Third, he argues that

the district court erred by concluding that Dr. Hoffler was not deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment. 6




6
  Owens makes no argument on appeal regarding the dismissal of official capacity claims.
Additionally, although Owens passingly mentions defendants Julie Jones, Wexford Health
Sources, and Larkin Community Hospital in his brief, he does not develop an argument against
their dismissal below. Accordingly, we do not consider those issues on appeal. See Cole v. U.S.
Atty. Gen., 712 F.3d 517, 530 (11th Cir. 2013) (a petitioner’s arguments must be “specifically
and clearly identified it in its opening brief; otherwise, the claim will be deemed abandoned and
its merits will not be addressed”).
                                                7
              Case: 18-14167      Date Filed: 04/30/2020    Page: 8 of 17



                                           II.

       “We review a district court’s grant of summary judgment de novo.

Summary judgment is appropriate only when no genuine issue of material fact

exists and the moving party is entitled to judgment as a matter of law.” Lewis v.

City of Union City, 918 F.3d 1213, 1220 n.4 (11th Cir. 2019) (en banc) (internal

citation omitted). We view “the evidence and all reasonable inferences drawn

from it in the light most favorable to the nonmoving party.” Hornsby-Culpepper v.

Ware, 906 F.3d 1302, 1311 (11th Cir. 2018) (citing Battle v. Bd. of Regents, 468

F.3d 755, 759 (11th Cir. 2006)). “Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no genuine

issue for trial.” Id. (quotation marks and citation omitted).

      With a pro se litigant like Owens, “summary judgment pleadings are

construed liberally and specific facts alleged in his sworn complaint can suffice to

generate a genuine dispute of fact.” Marbury v. Warden, 936 F.3d 1227, 1232

(11th Cir. 2019) (quotation marks and citation omitted). Nevertheless a “pro se

litigant does not escape the essential burden under summary judgment standards of

establishing that there is a genuine issue as to a fact material to his case in order to

avert summary judgment.” Brown v. Crawford, 906 F.2d 667, 670 (11th Cir.

1990). Conclusory allegations “without specific supporting facts have no




                                            8
              Case: 18-14167     Date Filed: 04/30/2020    Page: 9 of 17



probative value” at summary judgment. Jefferson v. Sewon America, Inc., 891

F.3d 911, 924–25 (11th Cir. 2018) (quotation marks omitted).

                                          III.

      The three claims Mr. Owens raises on appeal argue that prison officials were

deliberately indifferent to either his physical safety or his health needs. Such

claims, if proven, are actionable under § 1983 because the Supreme Court has

interpreted the Eighth Amendment to prohibit deliberate indifference to an

inmate’s health or safety. Hope v. Pelzer, 536 U.S. 730, 737–38 (2002). But

deliberate indifference “describes a state of mind more blameworthy than

negligence” and liability is only appropriate if the “official knows of and

disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511

U.S. 825, 835, 837 (1994). Therefore, in evaluating the district court’s grant of

summary judgment on these claims, we look for evidence demonstrating a genuine

issue of fact regarding this state of mind.

                                              1.

      Owens first argues that the district court incorrectly granted summary

judgment to Sergeant Johnson on his claim that she failed to protect him from

violence at the hands of other inmates. To establish a § 1983 claim for deliberate

indifference based on a failure to protect, Owens must show “(1) a substantial risk

of serious harm; (2) the defendants’ deliberate indifference to that risk; and (3)


                                              9
             Case: 18-14167     Date Filed: 04/30/2020    Page: 10 of 17



causation.” Marbury, 936 F.3d at 1233 (citing Lane v. Philbin, 835 F.3d 1302,

1307 (11th Cir. 2016)). To establish the second element, a deliberate indifference

to the risk, a prisoner must both show both that an objectively serious risk of harm

existed and that the prison official was subjectively aware of this risk of harm.

Farmer, 511 U.S. at 837. “Subjectively, the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm

exists, and . . . also draw the inference. Objectively, the official must have

responded to the known risk in an unreasonable manner, in that he or she knew of

ways to reduce the harm but knowingly or recklessly declined to act.” Marbury,

936 F.3d at 1233 (internal quotation marks and citations omitted).

      Here, Owens has failed to establish that Sergeant Johnson was deliberately

indifferent to his safety by sending him to the yard with his canteen items. Even if

Sergeant Johnson interacted with Owens on the day of the attack—a fact that she

disputes—Owens has presented no evidence that she knew that sending him to the

yard would result in other inmates following him back to his cell later in the day

and attacking him. Owens himself testified that he was not aware of any danger

and admitted that he never told Sergeant Johnson that he was afraid, that he

thought he was being followed, or that he had experienced any previous problems

on the prison yard. Without any evidence that other inmates were harmed as a

result of going to the prison yard with canteen items, or any reason to think that


                                          10
             Case: 18-14167     Date Filed: 04/30/2020   Page: 11 of 17



Owens was particularly at risk of such an attack, his deliberate indifference claim

must fail.

      Owens make two arguments regarding Sergeant Johnson’s awareness of the

risk he faced. Neither argument amounts to a genuine issue of fact that would

defeat the motion for summary judgment. First, Owens argues that sending him to

the yard with “excessive” canteen items was a violation of “Florida Administrative

Codes, Chapter 33.” He cites no specific code provision, however, and we see

none that addresses this point. Moreover, the specific regulation addressing the

operation of prison canteens contains no mention of canteen items on the

recreation yard. See Fla. Admin. Code Ann. r. 33-203.101 (2010).

      Second, Owens argues that Sergeant Johnson had 24 years of experience and

was aware that prison-yard robberies occur frequently and were likely to occur to

him. Beyond this conclusory assertion, he asks the Court to take judicial notice of

four Miami Herald articles addressing problems in Florida prisons. Even if such

judicial notice were appropriate, these articles would not advance Owen’s case.

Three of the four articles were published in 2018 and could not possibly provide

insight into what Sergeant Johnson subjectively knew in 2015. Moreover, the sole

article published in 2015 describes only general problems plaguing the Florida

prison system, including understaffing, budget shortfalls, and violence, and could

not form the basis of Sergeant Johnson’s alleged subjective knowledge that Owens


                                         11
             Case: 18-14167      Date Filed: 04/30/2020   Page: 12 of 17



faced a risk of being robbed at the South Florida Reception Center if he went to the

yard with canteen items.

      In sum, the district court did not err in granting summary judgment to

Sergeant Johnson because nothing in the record would allow a reasonable jury to

conclude that she was subjectively aware of a risk of harm. At best, Owens has

argued that Sergeant Johnson might have been aware that a general risk of inmate

violence existed in Florida prisons. But it takes “more than a generalized

awareness of risk to make out a deliberate-indifference claim.” Marbury, 936 F.3d

at 1234 (internal citation omitted).

                                           2.

      Owens also argues that Dr. Abia was deliberately indifferent to his medical

needs. Deliberate indifference to serious medical needs of prisoners constitutes the

“unnecessary and wanton infliction of pain” and violates the Eighth Amendment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted). A serious medical

need is “one that has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)

(quotation marks omitted). To state a claim of deliberate indifference to a serious

medical need, the plaintiff must establish that the defendant: (1) had subjective

knowledge of a risk of serious harm; (2) disregarded that risk; and (3) displayed


                                          12
             Case: 18-14167     Date Filed: 04/30/2020   Page: 13 of 17



conduct beyond mere negligence. Id. at 1245-46. A difference in medical opinion

between the prison’s medical staff and the inmate as to the inmate’s course of

treatment does not support a claim of deliberate indifference. Melton v. Abston,

841 F.3d 1207, 1224 (11th Cir. 2016).

      Here, the district court did not err in granting summary judgment to Dr. Abia

because there is no basis in fact to conclude that she provided care that was worse

than mere negligence. Although there is no dispute that Owens’s broken arm

qualified as a serious medical need, substantial medical documentation (much of it

provided by Owens himself) demonstrates that he received extensive medical care

beginning on the day of the attack and continuing for months afterwards. During

his time at the South Florida Reception Center, Owens received x-rays, pain

medication, a splint, inpatient monitoring in the infirmary, two admissions to the

hospital, surgical intervention, physical therapy, and a number of examinations and

consultations by a range of healthcare providers.

      Owens’s arguments that this medical care—received at the prison where Dr.

Abia served as the medical director—amounted to a violation of the Eighth

Amendment are unavailing. Owens’s chief grievance involves Dr. Abia’s decision

to prevent him from receiving an x-ray on July 24, 2015. But we have held that

“the question of whether governmental actors should have employed additional

diagnostic techniques or forms of treatment ‘is a classic example of a matter for


                                         13
             Case: 18-14167       Date Filed: 04/30/2020   Page: 14 of 17



medical judgment’ and therefore not an appropriate basis for grounding liability

under the Eighth Amendment.” Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir.

1995) (citing Estelle, 429 U.S. at 107). Dr. Abia’s medical judgment in this case—

even if it were incorrect or in conflict with another doctor’s medical judgment—

did not amount to a constitutional violation. At the time that Dr. Abia purportedly

denied Owens an x-ray, he had already received an x-ray during his hospital

admission one week earlier, had been monitored by medical staff since his

discharge, and had already been scheduled for a follow-up orthopedic consultation.

Considering this documented history of caring for his injury, it was not deliberate

indifference for a medical provider to refuse a diagnostic test that would only

confirm what was already known—that Owens had a fractured arm. This is true

even if the second x-ray that Owens received five or six days later made clear the

need for surgical intervention.

      Owens’s other assertions that his medical needs were treated with deliberate

indifference are either entirely unsupported or reflect nothing more than a

(questionable) claim of medical malpractice. For example, although he alleges that

he was denied proper “rehabilitation therapy,” the medical records reflect—and he

concedes in his briefing—he that he received at least six physical therapy sessions

facilitated by the South Florida Reception Center. Elsewhere, Owens appears to

argue Dr. Abia was responsible for transferring him from the South Florida


                                           14
             Case: 18-14167     Date Filed: 04/30/2020    Page: 15 of 17



Reception Center to a different prison with inferior medical facilities to avoid

providing him medical care. He alleges that this transfer, after only receiving 65

days of treatment and six physical therapy sessions, led to an exacerbation of his

injury. But he presents no evidence that Dr. Abia was responsible for the transfer

and, as he acknowledges in his briefing, he continued to receive medical care for

his broken arm for at least another two years. The district court did not err by

rejecting such unsupported claims. See Leigh v. Warner Bros., 212 F.3d 1210,

1217 (11th Cir. 2000) (“This court has consistently held that conclusory allegations

without specific supporting facts have no probative value.”).

                                           3.

      Finally, Owens argues that Dr. Hoffler, the surgeon who operated on his

arm, was deliberately indifferent to his medical needs. Specifically, he alleges that

Dr. Hoffler incorrectly placed the rods and pins in his arm during surgery which

caused him to experience ongoing pain and required additional medical efforts to

correct. He also alleges that Dr. Hoffler “failed to do any follow-up treatment” for

six months after the surgery.

      The Supreme Court has explained that “a complaint that a physician has

been negligent in diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment.” Estelle, 429 U.S. at

106. And we have held that “a simple difference in medical opinion between the


                                          15
             Case: 18-14167     Date Filed: 04/30/2020    Page: 16 of 17



prison’s medical staff and the inmate as to the latter’s diagnosis or course of

treatment does not support a claim of deliberate indifference.” Melton, 841 F.3d at

1224 (citation and internal quotation marks omitted).

      Here, Owens presents no evidence other than his own statement that the

surgery was performed incorrectly and that he was given inadequate rehabilitation

therapy. Even if we assume that this is true, it amounts, at most, to a medical

malpractice claim. The notes from Dr. Hofflers post-operation examination—

submitted as an exhibit by Owens—recorded that the plate and screws were “well

fixed and located” with “good bony alignment” and that the injury “shows healing

progression.” Additionally, Dr. Hoffler supported his motion for summary

judgment with an affidavit from a board-certified orthopedic surgeon who opined

that the care and treatment of Owens’s injury met the prevailing standard of care

and did not contribute to any of his injuries. Owens has presented nothing that

undermines this affidavit. On this record, no reasonable jury could conclude that

the surgery performed by Dr. Hoffler, even if done incorrectly, amounted to worse

than mere negligence.

      Finally, Owens’s assertion that Dr. Hoffler did not follow-up for six months

after his surgery does not constitute deliberate indifference to his medical need.

The Constitution requires the Government to provide Owens with medical care,

but it does not require the Government provide him with his physician of choice


                                          16
             Case: 18-14167     Date Filed: 04/30/2020    Page: 17 of 17



for post-surgical care. Even so, Owens’s statement that Dr. Hoffler did not follow

up after the surgery cannot be squared with evidence that Owens himself

submitted. One of Owens’s exhibits is a documented medical examination signed

by Dr. Hoffler that occurred more than two weeks after the surgery. The report

details the results of an examination and recommends physical therapy, pain

medication, and a follow-up examination one month later. Owens admitted that he

received physical therapy while at the South Florida Reception Center and does not

provide any evidence suggesting that Dr. Hoffler’s other recommendations were

not followed by the prison staff. The district court did not err in dismissing these

claims.

      AFFIRMED.




                                          17